Citation Nr: 0621210	
Decision Date: 07/19/06    Archive Date: 08/02/06	

DOCKET NO.  04-44 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs











INTRODUCTION

The veteran served on active military duty from July 1978 to 
July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO denied service 
connection for a low back disability.  

Further review of the claims folder indicates that, by two 
rating actions dated in August 2002, the RO initially denied 
service connection for a low back disability.  At the time of 
the August 2002 adjudications, the RO had not reviewed the 
veteran's service medical records.  The RO denied the 
veteran's service connection claim on the basis of a lack of 
competent evidence of in-service low back pathology as well 
as an absence of competent evidence of an association between 
a current low back disability and his active military duty.  
Following receipt of notification of the decisions, the 
veteran did not initiate an appeal of the denials.  As such, 
those initial denials of service connection for a low back 
disability became final.  38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

Since the August 2002 rating actions, the RO received the 
veteran's service medical records (which reflect some 
episodes of low back treatment) as well as post-service 
medical report (which include the veteran's assertions that 
he has continued to experience low back symptomatology since 
the purported in-service injury to his low back).  In the 
February 2004 rating action, the RO appeared to have 
determined that the additional evidence received since August 
2002 decisions was new and material sufficient to reopen the 
previously denied service connection claim but that the 
evidence of record did not support the grant of the de novo 
service connection claim.  

The Board agrees that the additional evidence received since 
the August 2002 rating actions is indeed new and material 
sufficient to reopen the previously denied claim for service 
connection for a low back disability.  See 38 C.F.R. § 3.156.  
As such, the Board will proceed to address the de novo claim 
for service connection for a low back disability in the 
following decision.  Furthermore, the favorable action taken 
with regard to the new and material issue poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  


FINDING OF FACT

The veteran does not have a low back disability attributable 
to his active military service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service, and arthritis of the lumbosacral 
spine may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of the service connection claim.  Those five elements 
included:  (1)  The veteran's status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection as evidenced by 
a letter sent to him in August 2003.  However, he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In light of the fact that the Board (for reasons 
given below) concludes that the preponderance of the evidence 
is against the veteran's service connection claim, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.

With regard to the duty to assist, the Board acknowledges 
that it has reviewed all available documentation, including 
service medical records and post service clinical data.  The 
Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record that could be obtained.  Moreover, the 
veteran has been accorded a pertinent VA examination during 
the current appeal.  Thus, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and that no further development is required to comply 
with the duty to assist the veteran in development of the 
facts pertinent to his claim.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of the resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

Thus, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, where a veteran served continuously ninety (90) 
days or more during a period of war or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such a disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Throughout the current appeal in the present case, the 
veteran has contended that he injured his back during his Air 
Force service when he lifted and bolted racks together.  He 
maintains that he has experienced chronic back problems since 
then.  In addition, he asserts that his service, and 
post-service, medical records support his contentions.  

Service medical records do in fact contain notations of low 
back complaints.  Specifically, the veteran was treated for 
low back pain secondary to muscle spasm in June and July 
1979, lumbosacral strain in September 1980, and low back pain 
in May 1981.  Subsequent service medical records, however, 
are negative for complaints of, treatment for, or findings of 
a chronic low back disability.  

VA outpatient treatment records reflect complaints of low 
back pain with radicular right lower extremity pain since 
September 2000.  A VA spine examination conducted in December 
2003 includes an impression of low back pain.  

In a June 2003 letter, a VA physician noted that she had 
treated the veteran since March 2001 for low back pain and 
arthritis.  According to the letter, the veteran had informed 
the doctor that he (the veteran) had injured his back during 
his active military service and has experienced chronic back 
and leg pain since that time.  In May 2005 letter, this same 
VA physician again discussed the veteran's purported 
in-service back injury as reported to her by veteran himself 
as well as his continued complaints of low back pain.  In 
neither letter did the doctor express her medical opinion 
regarding the etiology of the veteran's current low back 
symptomatology.  In this regard, the Board also notes that 
the doctor has only treated the veteran since March 2001 and 
has not (in any medical report) stated that she has had the 
opportunity to review the veteran's service medical records.  

Moreover, the examiner who conducted the December 2003 VA 
spine examination specifically stated that he had reviewed 
the veteran's claims folder, military file, and electronic 
medical records.  Following the physical examination, the 
examiner diagnosed low back pain.  In addition, the examiner 
expressed his opinion that the muscle spasm and back pain 
that the veteran experienced during service are "less likely 
than not to be related to his ongoing chronic back pain."  
In support of this conclusion, the examiner cited the "short 
duration" of the veteran's muscle spasm and back pain in 
service.  

Although the veteran was treated on several occasions during 
service for low back pain and discomfort, no chronic back 
pathology was ever identified during service or for almost 
two decades thereafter.  A VA physician has submitted two 
separate statements detailing the veteran's history of back 
complaints during service and thereafter.  However, those two 
statements were based on the veteran's history and offer 
little probative value with respect to the veteran's claim.  
Importantly, another VA physician undertook a comprehensive 
examination of the veteran in December 2003, which included a 
review of the veteran's claims folder, and concluded that it 
was less likely than not that the veteran's current back 
pathology is attributed to the complaints noted during active 
service.  Such a statement, predicated on examination of the 
veteran and review of the claims folder, carries far greater 
probative weight than the two other statements referred to 
above, which were based apparently, solely on the veteran's 
history. 

The Board acknowledges the veteran's contentions that he has 
a low back disability as a result of an injury sustained 
during his active military duty.  Importantly, however, the 
veteran, as a lay person, is not competent to express an 
opinion concerning diagnoses, or etiology, of his back 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The fact of the matter remains that the claims 
folder contains no competent probative evidence associating 
the veteran's current low back pathology with his active 
military duty.  Based on the current evidentiary posture, it 
is clear that the preponderance of the evidence is clearly 
against the veteran's service connection claim.  This claim 
must, therefore, be denied.


ORDER

Service connection for a low back disability is denied.  



	                        
____________________________________________
	ROBERT. E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


